Citation Nr: 1716383	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-44 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to October 4, 2010, and 20 percent thereafter, for multilevel degenerative changes of the thoracic and lumbar spine (back disability).

2. Entitlement to an initial rating in excess of 10 percent from July 29, 2015 for right lower extremity peripheral neuropathy as secondary to the service-connected disability of multilevel degenerative changes of thoracic and lumbar spines, residuals of back injury.

3. Entitlement to an initial rating in excess of 10 percent from July 29, 2015 for left lower extremity peripheral neuropathy as secondary to the service-connected disability of multilevel degenerative changes of thoracic and lumbar spines, residuals of back injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, AL, which granted service connection for multilevel degenerative changes of thoracic and lumbar spines with an evaluation of 10 percent effective December 30, 2008.

The Veteran testified at a videoconference hearing before the undersigned in November 2013 and a transcript is attached to the record. 

In March 2014, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the March 2014 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO issued an additional rating decision in March 2016 in which it granted service connection for peripheral neuropathy of the right and left lower extremities as secondary to the service-connected multilevel degenerative changes of thoracic and lumbar spines, residuals of back injury, assigning initial 10 percent ratings for each extremity.  When rating a spinal disability under 38 C.F.R. § 4.71a, resulting compensably disabling neurologic impairments must also be addressed as part of the same claim for a higher rating.  Because the claim that was appealed to the Board included an increased disability rating for back disability, and because the RO awarded separate disability ratings for right and left lower extremity peripheral neuropathy pursuant to that claim, the question of whether higher ratings should now be assigned for right and left lower extremity peripheral neuropathy is also on appeal.


FINDING OF FACT

1. For the entire period since the effective date of service connection, degenerative arthritis of the Veteran's spine has more nearly approximated forward thoracolumbar flexion limited to 30 degrees or less.

2. The Veteran's peripheral neuropathy has been manifested by moderate paralysis of the left lower extremity.

3. The Veteran's peripheral neuropathy has been manifested by mild paralysis of the right lower extremity.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 40 percent, but no higher, for back disability have been met for the entire appeal period.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016)

2. The criteria for a disability rating of 20 percent for peripheral neuropathy of the left lower extremity have been met since July 29, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for a disability rating exceeding 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence needed to substantiate a claim, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

This appeal arises from disagreement with the initial rating following the grant of service connection.  Because the underlying claim was granted, it was substantiated, and no further VCAA notice was required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record also reflects that VA has made efforts to assist the Veteran in the development of her claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b).

II. Initial Rating 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016)

In the case of an initial rating, consideration is given to whether staged ratings are warranted at any time during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119   (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A. Back Disability 

The Veteran has an appeal of initial disability rating for back disability which is rated under a general rating formula for diseases and injuries of the spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Analysis

The Veteran's service treatment records (STR's) show she was involved in a roll over motor vehicle accident in May 1994 and treated for low back pain and multiple contusions.  X ray of the lumbar spine on June 7 1994 showed mild to moderate disc space at L4 5 and L5 S1. 

The Veteran attended a VA examination in June 2009.  During this examination she reported a history of low back pain since the "1990's" due to a motor vehicle accident.  She had been treated with physical therapy, transcutaneous electrical nerve stimulation (TENS) units, and pain medication.  She also reported fatigue, decreased motion, stiffness, weakness, and spasms.  Thoraco-lumbar spine flexion was reported as 0-80 degrees, extension 0-30 degrees, left lateral flexion 0-30 degrees, left lateral rotation 0-30 degrees, right lateral flexion 0-30 degrees, and right lateral rotation 0-30 degrees.  The examiner noted the Veteran's report of flare-ups.  In particular, the Veteran experienced an additional 60 percent reduced range of motion during these flare ups.  The Veteran is competent to provide an estimate as to the limitation of motion experienced during flare-ups.  Further, she is credible in this regard.  Layno v. Brown, 6 Vet. App. 465 (1994).  Based on her statement, a 60 percent reduction in range of motion equates to a modified range of motion for the thoracolumbar spine flexion 32 degrees, extension 12 degrees, left lateral flexion 12 degrees, left lateral rotation 12 degrees, right lateral flexion 10 degrees, and right lateral rotation 12 degrees. 

Medical treatment records (MTRs) dated August 2010 note that the Veteran reported chronic low back pain controlled with Celebrex.  Pain was noted as 7/10, dull, pressing and constant daily.

VA outpatient treatment records from dated in December 2010 shows the Veteran's forward flexion range of motion was limited to 50 percent with complaints of aggravation of pain with movement in all planes.

The Veteran attended a VA examination in August 2012.  The examiner diagnosed degenerative arthrosis.  Range of motion of the lumbar spine on forward flexion was 50 degrees with pain, extension 10 degrees with pain, right lateral flexion 20 degrees with pain, left lateral flexion 20 degrees with pain, right lateral rotation 20 degrees with no pain, and left lateral rotation 20 degrees with no pain.  There was no additional limitation in range of motion on repetitive use.  There was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  She reported no flare-ups that impacted the function of her thoracolumbar spine.

The Veteran attended a VA examination in May 2014.  The examiner diagnosed degenerative arthrosis of the spine.  Range of motion of the lumbar spine on forward flexion was 40 degrees with pain, extension 5 degrees with pain, right lateral flexion 15 degrees with pain, left lateral flexion 15 degrees with pain, right lateral rotation 10 degrees with pain, and left lateral rotation 15 degrees with pain.  There was no additional limitation in range of motion on repetitive use.  The Veteran reported no flare-ups that impacted the function of her thoracolumbar spine.

The Veteran attended a VA examination in July 2015.  The examiner diagnosed degenerative joint disease of the spine.  The Veteran reported flare-ups with a pain level of 9/10 after getting up in the morning in addition to prolonged driving.  While the examiner did not provide an estimation of additional loss of limitation of motion during flare-ups, the Veteran is competent to provide an estimate as to the limitation of motion experienced during flare-ups.  Further, the Veteran is credible in this regard.  See Layno, 6 Vet. App. 465 (1994).  

Range of motion of the lumbar spine on forward flexion was 40 degrees with pain, extension 20 degrees, right lateral flexion 20 degrees with pain, left lateral flexion 20 degrees with pain, right lateral rotation 30 degrees with pain, and left lateral rotation 30 degrees with pain.  There was no additional limitation in range of motion on repetitive use.  The examiner stated that an assessment regarding functional limitations during flare-ups of this condition was not feasible since this would rely on "subjective data." 

VA treatment records dated from 2009 to the present reveal that the Veteran regularly sought treatment for complaints of low back pain.  These records show treatment with prescribed medication, physical therapy, and a TENS unit at various points in time.

The VA examiner from all examinations conducted during this period found no evidence of ankylosis and the record does not demonstrate the lumbar and thoracic spines are fixed in position. 

The Board has considered the medical evidence of record, including the June 2009, August 2012, May 2014, and July 2015 VA examinations regarding functional loss as well as the Veteran's statements regarding the Veteran's daily functional loss and pain.  The evidence supports Veteran's complaints of pain and physical limitations.  Moreover, the Board acknowledges the impact of her multilevel degenerative changes of the thoracic and lumbar spine on her daily life.  Based on all of the above, the Board finds the Veteran's multilevel degenerative changes of the thoracic and lumbar spine manifests functional loss which approximates the criteria for a 40 percent rating, i.e., forward flexion to 30 degrees or less during the entire appeal period A higher rating of 50 percent is not warranted, because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.7.

Therefore, a disability rating in of 40 percent for the back disability for the entire appeal period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

B. Left and Right lower extremity peripheral neuropathy as secondary to the service-connected disability of multilevel degenerative changes of thoracic and lumbar spines, residuals of back injury.

In the March 2016 rating decision, service connection for peripheral neuropathy of the right and left lower extremities was granted, and each disability was assigned a 10 percent rating under Diagnostic Code 8520, effective July 29, 2015, the day the Veteran received a nerve VA examination.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.

In July 2015, the Veteran underwent a VA examination.  The examiner noted a 2015 diagnosis of bilateral sciatica.  The Veteran complained of numbness and tingling in her left leg and both hands since September 2014.  The examiner found that the Veteran had moderate paresthesia and moderate numbness of the left lower extremity.  In addition, the examiner found severe intermittent pain of the right lower extremity.  Strength and reflex testing of the left and right lower extremities revealed normal results.  Sensory testing of the left lower extremity vibration sensation noted decreased sensation of light touch for L4, L5, S1, and L5.  There was no evidence of muscle atrophy.  The examination revealed mild incomplete paralysis of the right and left sciatic nerve. 

The peripheral neuropathy of the Veteran's left lower extremity most nearly approximates moderate sensory nerve impairment.  Therefore, a higher 20 percent rating is warranted.  While the July 2015 VA examiner found that there was only sensory involvement and that there was no incomplete or complete paralysis, the examiner also found that the Veteran had moderate paresthesia and moderate numbness of the left lower extremity.  

In addition, sensory testing of the left lower extremity revealed decreased sensation of light touch.  Therefore, affording the Veteran the benefit of the doubt, the Board finds the Veteran's left lower extremity peripheral neuropathy closely approximates the criteria of moderate incomplete paralysis from July 29, 2015, and a 20 percent rating, but no more, is appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102., § 4.7.  

As the evidence shows that the nerve impairment involved was wholly sensory, a higher rating in excess of 20 percent is not warranted.  See 38 C.F.R. §4.124a (when nerve impairment is wholly sensory, the rating should be at most for the moderate degree).

From July 29, 2015, there is no evidence of moderate paralysis of the right lower extremity, which would warrant a higher 20 percent evaluation.  While the medical evidence of record notes severe intermittent pain of the right lower extremity; no paresthesia, numbness, or decreased sensation of light touch was documented. Therefore, a 20 percent evaluation is not warranted for this time period.



ORDER

An initial disability rating of 40 percent for back disability for the entire appeal period is granted.

A disability rating of 20 percent for peripheral neuropathy of the left lower extremity is granted from July 29, 2015.

A disability rating exceeding 10 percent for peripheral neuropathy of the right lower extremity is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


